ON BEHEABING.
A rehearing was applied for and granted in this case, and. upon a full and thorough examination of the entire cause the former opinion herein has been modified by changing the closing sentence in next the last paragraph of the opinion, from “ There was no breach of warranty,” to “ There was, therefore, only a technical breach of warranty, entitling plaintiff to nominal damages.” The costs on the petition for rehearing will be taxed to appellant. See further Lane v. King, 8 Wend., 584; Mayo v. Fletcher, 14 Pick. 530.
Reversed.